AMENDED CHANGE IN CONTROL SEVERANCE AGREEMENT

        THIS Change in Control (“Agreement”) supercedes all prior similar
agreements and is made and entered into as of this 10th day of January, 2005 by
and between First Federal Savings Bank (hereinafter referred to as the “Bank”
whether in mutual or stock form) and Randy J. Sizemore (the “Employee”).

        WHEREAS, the Employee is currently serving as the Chief Financial
Officer of the Bank; and

        WHEREAS, the board of directors of the Bank (“Board of Directors”)
recognizes that, as is the case with publicly held corporations generally, the
possibility of a change in control of Northeast Indiana Bancorp, Inc., the
holding company of the Bank (the “Holding Company”) and/or the Bank may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of key management
personnel to the detriment of the Bank, the Holding Company and their respective
stockholders; and

        WHEREAS, the Board of Directors believes it is in the best interests of
the Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Bank and to reinforce and encourage the
continued attention and dedication of the Employee to his assigned duties
without distraction in the face of potentially disruptive circumstances arising
from the possibility of a change in control of the Holding Company or the Bank,
although no such change is now contemplated; and

        WHEREAS, the Board of Directors has approved and authorized the
execution of this Agreement with the Employee to take effect as stated in
Section 2 hereof;

        NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

1. Definitions.

    (a)        The term “Change in Control” means (1) an event of a nature that
(i) results in a change in control of the Bank or the Holding Company within the
meaning of the Home Owners’ Loan Act of 1933 and 12 C.F.R. Part 574 as in effect
on the date hereof; or (ii) would be required to be reported in response to Item
5.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); (2) any person (as the term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly of securities of the Bank
or the Holding Company representing 20% or more of the Bank’s or the Holding
Company’s outstanding securities; (3) individuals who are members of the board
of directors of the Bank or the Holding Company on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-



--------------------------------------------------------------------------------

quarters of the directors comprising the Incumbent Board, or whose nomination
for election by the Holding Company’s stockholders was approved by the
nominating committee serving under an Incumbent Board, shall be considered a
member of the Incumbent Board; or (4) a plan of reorganization, merger,
consolidation, sale of all or substantially all of the assets of the Bank or the
Holding Company or a similar transaction in which the Bank or the Holding
Company is not the resulting entity. The term “change in control” shall not
include an acquisition of securities by an employee benefit plan of the Bank or
the Holding Company or the acquisition of securities of the Bank by the Holding
Company. In the application of 12 C.F.R. Part 574 to a determination of a Change
in Control, determinations to be made by the OTS or its Director under such
regulations shall be made by the Board of Directors.

    (b)        The term “Commencement Date” means January 1, 2005.

    (c)        The term “Date of Termination” means the date upon which the
Employee ceases to serve as an Employee of the Bank.

    (d)        The term “Involuntarily Termination” means termination of the
employment of Employee without his express written consent, and shall include a
material diminution of or interference with the Employee’s duties,
responsibilities and benefits as Chief Financial Officer of the Bank, including
(without limitation) any of the following actions unless consented to in writing
by the Employee: (1) a change in the principal workplace of the Employee to a
location outside of a 35 mile radius from the Bank’s headquarters office as of
the date hereof, (2) a material demotion of the Employee; (3) a material
reduction in the number or seniority of other Bank personnel reporting to the
Employee or a material reduction in the frequency with which, or in the nature
of the matters with respect to which, such personnel are to report to the
Employee, other than as part of a Bank- or Holding Company-wide reduction in
staff, (4) a material adverse change in the Employee’s salary, perquisites,
benefits, contingent benefits or vacation, other than as part of an overall
program applied uniformly and with equitable effect to all members of the senior
management of the Bank or the Holding Company; and (5) a material permanent
increase in the required hours of work or the workload of the Employee. The term
“Involuntary Termination” does not include Termination for Cause or termination
of employment due to retirement, death, disability or suspension or temporary or
permanent prohibition from participation in the conduct of the Bank’s affairs
under Section 8 of the Federal Deposit Insurance Act (“FDIA”).

    (e)        The terms “Termination for Cause” and “Terminated For Cause” mean
termination of the employment of the Employee because of the Employee’s personal
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. The Employee shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to the
Employee a copy of a resolution, duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board of Directors of the
Bank at a meeting of the Board called and held for such purpose (after
reasonable notice to the Employee and an opportunity for the Employee, together
with the Employee’s counsel, to be heard before the Board), stating that in the
good faith opinion of the Board the Employee has engaged in conduct described in
the preceding sentence and specifying the particulars thereof in detail.



--------------------------------------------------------------------------------

2.     Term. The term of this Agreement shall be a period of one-year commencing
on the Commencement Date, subject to earlier termination as provided herein,
except that the initial term of this agreement shall commence on January 10,
2005 and end at the close of business on December 31, 2005. Beginning on the
first anniversary of the Commencement Date, as defined above,, and on each
anniversary thereafter, the term of this Agreement shall be extended for a
period of one year, provided that (1) the Bank has not given notice to the
Employee in writing at least 90 days prior to such anniversary that the term of
this Agreement shall not be extended further; and (2) prior to such anniversary,
the Board of Directors of the Bank explicitly reviews and approves the
extension. Reference herein to the term of this Agreement shall refer to both
such initial term and such extended terms.

3.     Change In Control Severance Benefits. In the event of Involuntary
Termination in connection with or within 12 months after a Change in Control
which occurs at any time during the term of this Agreement, the Bank shall,
subject to Section 4 of this Agreement, (1) pay to the Employee in a lump sum in
cash within 25 business days after the Date of Termination an amount equal to
299% of the Employee’s “base amount” as defined in Section 28OG of the Internal
Revenue Code of 1986, as amended (the “Code”); and (2) provide to the Employee
during the period of one year following the Date of Termination such health
benefits as are maintained for its Executive officers of the Bank from time to
time during the remaining term of this Agreement or substantially the same
health benefits as the Bank maintained for its Executive officers immediately
prior to the Change in Control.

4.     Regulatory Provisions. Notwithstanding any other provisions of this
Agreement:

    (a)        If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(4) or (g)(1) of the FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), the
Bank’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may in its discretion (i) pay, the Employee all or part
of the compensation withheld while its obligations under this Agreement were
suspended and (ii) reinstate in whole or in part any of its obligations which
were suspended.

    (b)        If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.

    (c)        If the Bank is in default (as defined in Section 3(x)(l) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but this provision shall not affect any vested rights of the
contracting parties.

    (d)        All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of this Agreement is necessary for
the continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (the “Director”) or his or her



--------------------------------------------------------------------------------

designee, at the time the Federal Deposit Insurance Corporation or the
Resolution Trust Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA; or (ii) by the Director or his or her designee, at the time the Director
or his or her designee approves a supervisory merger to resolve problems related
to operation of the Bank or when the Bank is determined by the Director to be in
an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by any such action.

5.     Certain Reduction of Payments by the Bank.

    (a)        Notwithstanding any other provision of this Agreement, if
payments under this Agreement, together with any other payments received or to
be received by the Employee in connection with a Change in Control would cause
any amount to be nondeductible by the Bank or the Holding Company for federal
income tax purposes pursuant to Section 280G of the Code, then benefits under
this Agreement shall be reduced (not less than zero) to the extent necessary so
as to maximize payments to the Employee without causing any amount to become
nondeductible by the Bank or the Holding Company. The Employee shall determine
the allocation of such reduction among payments to the Employee.

    (b)        Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated thereunder

6.     No Mitigation The Employee shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation earned by the Employee as
the result of employment by another employer, by retirement benefits after the
Date of Termination or otherwise.

7.     Attorneys Fees. In the event the Bank exercises its right of Termination
for Cause, but it is determined by a court of competent jurisdiction or by an
arbitrator pursuant to Section 14 that cause did not exist for such termination,
or if in any event it is determined by any such court or arbitrator that the
Bank has failed to make timely payment of any amounts owed to the Employee under
this Agreement, the Employee shall be entitled to reimbursement for all
reasonable costs, including attorneys’ fees, incurred in challenging such
termination or collecting such amounts. Such reimbursement shall be in addition
to all rights to which the Employee is otherwise entitled under this Agreement.

8.     No Assignments

    (a)        This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that the Bank shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank, by an assumption
agreement in form



--------------------------------------------------------------------------------

and substance satisfactory to the Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
would be required to perform it if no such succession

or assignment had taken place. Failure of the Bank to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Employee to compensation
from the Bank in the same amount and on the same terms as the compensation
pursuant to Section 3 hereof. For purposes of implementing the provisions of
this Section 8(a), the date on which any such succession becomes effective shall
be deemed the Date of Termination.

    (b)        This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.

9.     Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Bank at its home office,
to the attention of the Board of Directors with a copy to the Secretary of the
Bank, or, if to the Employee, to such home or other address as the Employee has
most recently provided in writing to the Bank.

10.     Amendments. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.

11.     Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or are used in connection with, the
interpretation of this Agreement.

12.     Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13.     Governing Law. This Agreement shall be governed by the laws of the
United States to the extent applicable and otherwise by the laws of the State of
Indiana.

14.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

        THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.

FIRST FEDERAL SAVINGS BANK

By: ___________________________

Its: ___________________________


Employee:
______________________________




--------------------------------------------------------------------------------